DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16, 22, and 30 are objected to because of the following informalities:  These claims comprises definitions of claimed features in parentheses. The claims should be written to remove the parentheses and define the features as part of the claim language. Claims 16 and 30 recite “to polymer chains (referred to as first chains). Applicant should clearly define the polymer chains, such as “covalently, to first polymer chains”, or something similar. With respect to claim 22, applicant should simply note the abbreviation with “(PTFE)” rather than including the “known as abbreviation”.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 and 21-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al (9,450,223).
Song et al disclose a lithium secondary battery comprising a separator coating layer, wherein the coating layer comprises an organic/inorganic bonding silane compound having a reactive functional group. The first reactive functional group has reactivity with a second reactive functional group to form a chemical bond (column 4, lines 21-63). 
The inorganic compound is selected from the small group below, which includes silica, and one of skill in the art would have been motivated to employ any from the small group consis3ting of those below (column 5, lines 10-14, claim 4; instant claim 27).

    PNG
    media_image1.png
    62
    337
    media_image1.png
    Greyscale

The reactive silane and first reactive group is preferably selected from those including –C(=O)OH (instant claims, 16, 17):


    PNG
    media_image2.png
    235
    346
    media_image2.png
    Greyscale



The method of preparing the particles meets the limitations of the instant claim 30, wherein the particles and polymers are “put into contact” in the presence of a reagent.
Claim(s) 16-18 and 21-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al (2013/0199030).
Song et al disclose a lithium secondary battery comprising a separator coating layer, wherein the coating layer comprises an organic/inorganic bonding silane compound having a reactive functional group. The first reactive functional group has reactivity with a second reactive functional group to form a chemical bond ([0042]). 
The inorganic compound is selected from the small group below, which includes silica, and one of skill in the art would have been motivated to employ any from the small group consis3ting of those below ([0043],[0044], claim 9; instant claim 27).

    PNG
    media_image3.png
    55
    308
    media_image3.png
    Greyscale

The reactive silane and first reactive group is preferably selected from those including –C(=O)OH (instant claims, 16, 17):


    PNG
    media_image4.png
    326
    293
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    55
    318
    media_image5.png
    Greyscale

In the examples, two copolymers are included, one with a reactive group, and one without. Alumina is the inorganic particle, grafted with 3-aminopropyltriethoxysilane (amino reactive group), and wherein the graft forms a bond between poly(vinylidine-hexafluoropropylene (P(VdF-HEP)) without –COOH, and the particles bond with the P(VdF-HEP) with –COOH (same polymers, particle, and silane as in the instant examples, and would be expected to have a similar bond structure as in claims 24 and 25; see example 4; instant claims 16, 18, 21-23, 28, 29). 
The method of preparing the particles meets the limitations of the instant claim 30, wherein the particles and polymers are “put into contact” in the presence of a reagent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-44 of copending Application No. 16/480505 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘505 application claims inorganic particles (silica; instant claims 26, 27), bonded to polymer chains having a proton-conducting group, bonded through at least one organic spacer group. The polymer comprises a fluorinated styrenic unit (instant claims 19,20), with the proton-conducting group being a salt, -SO3H, -PO3H2, or –CO2H. The space has a structure as set forth by the instant claims 23, 24, and the group includes an alkylene group (instant 25). The ‘505 application claims an additional fluorinated polymer matrix added, which is defined by the reference as PTFE or PVdF (instant claim 22).The material is employed as a membrane in a device and prepared by a method falling within the scope of claims 28-30.
It would have been obvious to one of ordinary skill in the art prior to prepare the material or method of the ‘505 application, wherein the resultant material and method also meets the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722